       Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 1 of 29




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

 FRANCISCO ALMEIDA LEON, WANDA CRUZ               Case No. 16-1394 (SEC)
 QUILES, the Conjugal Partnership and JUAN
              ALMEIDA LEÓN                        Re: State Court Case KAC2016-0027(806)
                 Plaintiffs
                                                  Breach of Contract, Damages, Redemption by
                       vs.                        Co-owner, etc.

WM CAPITAL MANAGEMENT, INC.; Juan del             Trial by Jury Demanded
Pueblo, Inc.; Fulano de Tal; BM Capital de Tal
                  and others
                  Defendants


          MOTION IN COMPLIANCE WITH ORDER ABOUT IMPROVIDENT TRO AGAINST
                            STATE COURT AND PLAINTIFFS



Edilberto Berríos Pérez, Esq.                        Jairo Mellado-Villareal, Esq.
USDC No. 123605                                      USDC No. 208112
Email. eberriosperez@reclawservices.com              Email: jmellado@mellado.com
REC LAW SERVICES, P. S. C.
Capital Center Building,                             Tessie Leal-Garabis, Esq.
Tower South, Suite 900                               USDC No. 218408
#239 Arterial Hostos Ave.                            Email. tleal@mellado.com
San Juan, Puerto Rico 00918
Tel. 787 753-0884                                    Attorneys for the WMCM
Fax 787 753-4821                                     MELLADO & MELLADO-VILLAREAL
                                                     165 Ponce de León Ave. Suite 102
Roberto Berríos Falcón, Esq.                         San Juan, PR 00917-1235
USDC No. 228714                                      Tel.: (787) 767-2600
Email: rblawpr@yahoo.com                             Fax: (787) 767-2465
BERRÍOS FALCÓN, LLC
Capital Center Bldg., Suite 901                      Dora Monserrate Peñagaricano, Esq.
Arterial Hostos Ave #239                             USDC No. 212612
San Juan, Puerto Rico 00918                          101 San Patricio Ave., Suite 1120
Tel. (787) 274-8600                                  Guaynabo, PR 00968
                                                     Tel.: (787) 620-5300
                                                     Fax: (787) 620-5305
            Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 2 of 29




                                              UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF PUERTO RICO



    FRANCISCO ALMEIDA LEON, WANDA CRUZ                                     Case No. 16-1394 (JAW)
    QUILES, their Conjugal Partnership AND JUAN
                   ALMEIDA LEÓN                                            Re: State Court Case KAC2016-0027(806)
                      Plaintiffs                                           Breach of Contract, Damages, Redemption by Co-
                                                                           owner, etc.
                                  vs.
                                                                           Trial by Jury Demanded
   WM CAPITAL MANAGEMENT, INC.; Juan del
 Pueblo, Inc.; Fulano de Tal; BM Capital de Tal and
                       others
                    Defendants


                 SUBJECT MATTER INDEX TO THE MOTION IN COMPLIANCE WITH ORDER
                   ABOUT IMPROVIDENT TRO AGAINST STATE COURT AND PLAINTIFFS


AFFIDAVIT ATTACHED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

CONSTITUTIONAL, LEGAL, PROCEDURAL SETTING AND REQUIREMENTS . . . . . . . . . . . . . . . . . 1-4

EXEQUÁTUR, FULL FAITH AND CREDIT, AND TEMPORARY
     RESTRAINING ORDER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5

PROPOSED JUDGMENT, vs. FINAL JUDGMENT vs TRO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-10

THE AUGUST 16, 2021 STATE COURT RESOLUTION AND ORDER . . . . . . . . . . . . . . . . . . . . . . . 10-11

ANTI INJUNCTION ACT, JURISDICTION TO PROTECT, AND THE RE-LITIGATION
        EXCEPTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-18

2INDISPENSABLE PARTIES AND NOTICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-20

NO BOND HAS BEEN POSTED NOR EXAMINED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

PROBABILITY OF SUCCESS FOR WMC IS NIL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

PUBLIC POLICY AND ORDER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

IRREPARABLE DAMAGE , MONEY DAMAGES AND CONSTITUTIONAL
            Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 3 of 29




           RIGHTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21-22

READY REMEDY AT LAW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

CONFRONTATION BETWEEN THE STATE AND FEDERAL JUDICIARY,
     WAS EXPRESSLY FORESEEN AND INFORMED ,WMC SEEKS
     FURTHER ESCALATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

RE LITIGATION EXCEPTION TO ANTI INJUNCTION V.S EXEQUÁTUR . . . . . . . . . . . . . . . . . . . . . 23-24

“PUBLIC INTEREST SO REQUIRES” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

RESPECTFULLY SUBMITTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                                            2
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 4 of 29




                                       UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF PUERTO RICO

  Francisco Almeida Leon, Wanda Cruz Quiles, their
    Conjugal Partnership and Juan Almeida León               Case No. 16-1394 (JAW )

                         Plaintiffs                          Re:      State Court Case KAC2016-0027(806)

                            vs.                                       Breach of Contract, Damages,
                                                                      Redemption by Co-owner, etc.
   WM Capital Management, Inc.; Juan Del Pueblo,
         Inc.; Fulano De Tal; and Others                              Trial by Jury Demanded

                       Defendants

                         MOTION IN COMPLIANCE WITH ORDER ABOUT
                    IMPROVIDENT TRO AGAINST STATE COURT AND PLAINTIFFS

        COME NOW, voluntary plaintiffs Francisco Almeida Leon, Wanda Cruz Quiles, the Conjugal

Partnership, Juan Almeida León, and involuntary plaintiff Tenerife Real Estate Holdings, LLC, through their

undersigned respective attorneys, and hereby respectfully and in compliance with Orders at dockets 509 and

510, inform the grounds upon which the Temporary Restraining Order (“TRO”) issued is not legally nor

constitutionally proper, and to that effect, state and pray as follows:

                                            AFFIDAVIT ATTACHED

        This motion is accompanied by an affidavit about the damage, public interest, balance of interest, legal

remedy available and likelihood of success.

              CONSTITUTIONAL, LEGAL, PROCEDURAL SETTING AND REQUIREMENTS

        All statements legal sources and arguments contained in docket 506 are incorporated by reference,

each one remains valid, in full force and effect. The full content of State Court Resolution and Order dated

August 16, 2021 are an integral part of this motion as it is the factual, procedural, constitutional and legal

reasoning, analysis and environment that is being examined. Said State Court decree is now unappealable,

as the appeal period has expired, in double fashion. WM Capital did not appeal the April 13, 2021 Order, which
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 5 of 29




denied public sale bidding for ZERO dollars on the mortgage foreclosure public sale, while four months have

transpired. Further, the appeal period for the August 16, 2021 State Court Resolution and Order, expired

uninterrupted on September 17, 2021.

        WM Capital had multiple readily available remedies at law, but wasted all of them while pursuing the

Temporary Restraining Order that this Court issued in dockets 509 and 510. Appeal of the final decree

Resolution and Order, would have automatically stayed execution of the State Court final judgment dated

November 7, 2011, and all other remedies, except the injunction against WM Capital and its attorneys. See

Rules 52.3(a)(Appeal Stays the Order/judgment), 52.3(b)(certiorari does not stay, unless the writ is issued, or

the Court on request so provides); or the Puerto Rico Rules of Civil Procedure. This Court ordered WM capital

to exhaust State Court appeal remedies, but did not comply, the present limited remedies at law (continues to

have relief from judgment available), is a self inflicted1 limitation and/or harm, of which WM Capital may not

avail itself to obtain the TRO remedy. See: Caplan v. Fellheimer Eichen Braverman & Kaskey, 68 F.3d 828,

839 (3d Cir. 1995) (“If the harm complained of is self-inflicted, it does not qualify as irreparable.”) and Punta

Lima, LLC v. Punta Lima Development Company, LLC, 403 F.Supp.3d 22 (USDC PR, 2019).

        The final judgment in this case requires that said judgment be executed by the courts of Puerto Rico,

not by this Court, or any process part of this Court. The June 2019 final judgment is now firm, may not now be



1
        See: Libertarian Party of Ohio, 2014 WL 12647018, at *3, 2014 U.S. Dist. LEXIS, at *8 (denying
motion for TRO and finding that, despite the fact that the plaintiff would suffer harm without a TRO, the
harm to the plaintiff was largely self-inflicted because of plaintiff's failure to seek a TRO with diligence);
Allied Erecting & Dismantling Co., Inc. v. Genesis Equip. & Mfg., Inc., 511 F. App'x 398, 405 (6th Cir.
2013) (“an unreasonable delay in filing for injunctive relief will weigh against a finding of irreparable
harm”); Ne. Ohio Coal. for the Homeless v. Husted, No. 12-4354, 2012 U.S. App. LEXIS 26926, at *16 (6th
Cir. Nov. 16, 2012) (plaintiff's claim of irreparable injury was belied by waiting to raise its concerns).

Se also: Burton v. Kettering Adventist Health Care, No. 3:20-CV-209, 2020 WL 3265526, at *2 (S.D. Ohio
June 17, 2020), from which is substantially the sources and quote


                                                       -2-
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 6 of 29




nor has not been changed. WM Capital requested State Court to proceed to enforce said judgment, which

requires domestication and validation for the State Court to have power to give it enforcement and Full Faith

and Credit.

        Exequátur – Any judgment from a jurisdiction other than Puerto Rico that is requested to be enforced

by the Courts of Puerto Rico must be first domesticated, validated, determined to be in compliance with certain

minimum standards and characteristics for its legality, validity and enforcement. Those standards include being

congruent with public order, with State Laws on enforcement, constitutional, and having been issued by a court

with subject matter jurisdiction to issue the remedy contained. Examination of the legality of the judgment to

be implemented by the Courts of Puerto Rico is not re-litigation, as the process is limited to determine

compliance with the requirements legally indispensable to be validated, as those requirements are identified

in Rule 55.5 of the Puerto Rico Rules of Civil Procedure. See: Endocare, Inc. v. Technologias Urologicas, Inc.,

950 F. Supp. 2d 341, 344 (D.P.R. 2013), Tucker Anthony Mgmt. Corp. v. Holden, 716 F.Supp. 716

(D.P.R.1989); (federal court, sitting in diversity, has historically conducted such exequatur proceedings, when

it has been requested to enforce a judgment from another jurisdiction);Brightpoint N. Am. L.P. v. Acosta 2010

WL 8916352; Mar. Pres. LTD v. Black Hawk Shipping Enterprises, Inc., 212 F. Supp. 3d 273, 275 (D.P.R. 2016)3


2
        Ef. Litograficos v. Nat. Paper & Type Co., 112 D.P.R. 389, (1982); Gulf Petroleum v.
Camioneros;199 D.P.R. 962 (2018); Welsh v. Gerber Products, 315 Md. 510, 555 A.2d 486, 493
(1989); David v. Warwell, 86 Md. App. 306, 309, 586 A.2d 775, 777 (1991); Guinness PLC v. Ward,
955 F.2d 875, 885 (4th Cir. 1992); Sosa v. Registradora de la Propiedad, 145 D.P.R. 859,(1998);
Rodríguez Contreras v. E.L.A., 183 DPR 505, 519 (2011) (movant must establish compliance with
the required standards, on the merits, with evidence as necessary)). AAP Implante AG v. Caribbean
Healthcare Supplies Corp., Tribunal de Apelaciones de P.R., 2021 WL 1589093.
3
        Judgments from another jurisdiction do not operate ex propio vigore in Puerto Rico. They must first
be validated and recognized by the courts of this jurisdiction through the exequatur proceeding governed by
Rule 55 of the Puerto Rico Rules of Civil Procedure. Under Rule 55.5(b), the Court may recognize foreign
judgments only if the following criteria is established to be clearly present:


                                                      -3-
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 7 of 29




        The final judgment in this case is for payment of money through the contracted State process of

mortgage foreclosure, therefore, Federal Rule of Civil Procedure 69 (a) also requires that the State Process for

said purpose be complied with. That is, at least two independent sources require that the final judgment in this

case adhere to the process for enforcement by the laws and courts of Puerto Rico, i.e., be domesticated and

validated by State Courts, before State Courts may proceed to enforce it.

         EXEQUÁTUR, FULL FAITH AND CREDIT, AND TEMPORARY RESTRAINING ORDER

        Jurisdiction in this case was determined based on diversity of jurisdiction, that is the sole source of

federal jurisdiction. Such is a third source that imposes the laws of Puerto Rico. This Court has never examined

its own jurisdiction to enter the remedy of expressly seeking to annul and vacate the decade old State Court

final and firm State Court judgments, nor having it done and implemented by the very same court that issued

the decade old State Court judgment. In docket 509, the TRO Order, the Court acknowledges that now the real

(not previously explicit, and previously expressly rejected) purpose is annulling or “resolving” (page 24 of docket

509) the November 7, 2011 State Court final judgement in case KCD2009-0708. The TRO Order docket 509

informs at page 24 that the Tenerife mortgage, note and judgment would have been satisfied, the note would

have been paid, but ignores and disregards that payment by bidding ZERO dollars, is no payment but merely

annulment of the State Court November 7, 2011 final judgment.



1. the judgment was issued by a court with personal and subject-matter jurisdiction;
2. the judgment was rendered by a competent court;
3. the court in question observed the due process of law;
4. the legal system in which the judgment is rendered is known for its impartiality and the absence of prejudice
against foreigners;
5. the judgment is not contrary to public order;
6. the judgment is not contrary to basic principles of justice; and
7. the judgment was not obtained by fraudulent means. (Emphasis supplied, paraphrased from the
Blackhawk case)


                                                        -4-
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 8 of 29




        Payment of FOUR MILLION DOLLARS with ZERO dollars and ZERO consideration is an intrinsic

irreconcilable contradiction, an absurdity, an illegality, and is unconstitutional. See De la Vega v. Frow 82 U.S.

552 (1872)4.

                          PROPOSED JUDGMENT, vs. FINAL JUDGMENT vs TRO

        Nevertheless, what the final judgment commands is that the four mortgage notes be taken to

foreclosure public sale in one consolidated auction process where the sole minimum bid price would be

$3,850,000.00. (See dockets 288, 289 and 290). We quote the pertinent portion of the actual text of the final

judgment docket 289:

        (2)The parties shall file a joint motion to the Puerto Rico Court of First Instance, KCD2011-
        0142, to foreclose on the four mortgage notes identified in paragraph 3.1.2 of the
        Agreement and sell the encumbered Kennedy Property via public auction as provided for
        under the Agreement.
        (3) As stated in paragraph 3.1.6 of the Agreement, the minimum bid price of the public auction
        shall be $3,850,000. (Emphasis supplied)

        Docket 288 was issued the exact same day as the final judgment, is an integral part of the final

judgment, and provides as follows:

        B. Scope of Order Granting WM’s Partial Motion for Summary
        Judgment

        In its amended order granting WM’s partial motion for summary judgment, the Court
        ordered WM to “submit a proposed judgment consistent with this amended order . . ..”
        Order on WM’s Mot. for Summ. J. at 72. Although WM’s proposed judgment is largely
        consistent with the Court’s order, as WM’s proposed order exceeds its claim of relief in

4
        The US Supreme Court stated:
        “... this absurdity might follow: there might be one decree of the court sustaining the charge of joint
        fraud committed by the defendants; and another decree disaffirming the said charge, and declaring
        it to be entirely unfounded, and dismissing the complainant's bill. And such an incongruity, it seems,
        did actually occur in this case. Such a state of things is unseemly and absurd, as well as
        unauthorized by law.”
                             *                         *                           *
        But a final decree on the merits against the defaulting defendant alone, pending the continuance of
        the cause, would be incongruous and illegal. (Emphasis ours).

                                                          -5-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 9 of 29




        this lawsuit, the Court has resolved that the judgment must be narrower than the relief
        WM requested. In its counterclaim for specific performance, WM made the following claims:

        14. Counter-Defendants breached the Agreement by refusing to consign
        the Mortgage Notes and by attempting to force FDIC-R to waive the
        condition of Clause 3.1.3.

        15. When WM Capital later on in good faith offered to waive the
        condition of Clause 3.1.3, Counter-Defendants refused to proceed with
        the public auction, insisting that the Agreement had been resolved
        therefore again breaching the Agreement.

        16. Thus, WM Capital demands specific performance of the Agreement
        pursuant to Article 1077 of the Puerto Rico Civil Code. 31 L.P.R.A. §
        3052.

        WM Capital’s Answer to Second Am. Compl. at ¶¶ 14-16 (ECF No. 25). In its motion for
        partial summary judgment, WM requested the following:

        WHEREFORE, WM Capital respectfully requests from this Honorable
        Court to enter summary judgement in its favor, ordering the Almeidas
        and Tenerife to consign the four mortgage notes in the Kennedy Case
        and ordering that WM Capital can take all necessary steps without the
        interference of the Almeidas and/or Tenerife to:
        1. Foreclose on all the mortgage notes at issue;
        2. Sell the Kennedy property at public auction; and
        3. Deposit the proceeds into this Court, to be distributed as
        stipulated by the Agreement.(Emphasis supplied)

        Docket 269-3 was the proposed writ for execution, there WM Capital drafted the following, as the

process to execute the final judgment through State Courts:

        Once the sale takes place, the eviction of any person currently occupying the property is
        hereby ordered. The cancellation of the first ranked mortgage note, the GMAC Note dated July
        18, 1989 (“the GMAC Note”), and the three (3) mortgage notes described in the Joint Motion
        Requesting Execution of Judgment is hereby ordered as well as its corresponding mortgage
        liens and any subsequent liens or liens with a subsequent date to the execution of the
        mortgages that have been foreclosed. The GMAC Note, previously consigned in this Court,
        and its corresponding mortgage will be canceled via a public deed to be executed by
        the winning bidder who will bear the costs of cancellation. (Emphasis supplied)

        The final judgment denied providing for the public sale of only the three mortgage notes being

foreclosed in State Court in case KCD2011-0142, and then simply cancel Tenerife’s Four Million dollar final

                                                    -6-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 10 of 29




Judgment and mortgage note (wrongfully identified as the GMAC note), which is first and superior rank. The

final judgment specifically commands public sale of the FOUR mortgage notes, NOT only the three notes

subject of foreclosure in case KCD2011-0142, nor simply public sale of three and canceling the first ranking

mortgage note, i.e. Tenerife’s mortgage note. supra. The command in the final judgment by this Court is to

foreclose by public sale the FOUR mortgage notes, NOT three and cancelling a fourth mortgage note.

        However, the Order on Motion for TRO in docket 509 at page 24 states that “the net effect of this order

would have been to resolve” KCD2009-0708, “because the GMAC Note would have been satisfied...” (paid).

 The final judgment is to foreclose four mortgage notes, not three and resolve the fourth. The TRO is

contradictory to the substantive holding of the final judgment in docket 288 and 289. Again an absurdity,

illegality and unconstitutional means to an end. De la Vega v. Frow, supra. The TRO seeks to amend the final

judgment it purports to protect. WM Capital may not seek to amend the final judgment two years after it was

entered and many months after it was confirmed. The US District Court lacks jurisdiction to so amend the final

judgment at this execution stage. See Federal Rule of Civil Procedure 59 and 60; e.g., Rosenzweig v. Azurix

Corp., 332 F.3d 854, 864 (5th Cir. 2003); FDIC v. World Univ., Inc., 978 F.2d 10, 16 (1st Cir.1992). A Rule 59

motion is not to raise new issues, much less a TRO that has been issued after final judgment, when the TRO

purportedly is to protect the final judgment, not to amend it.

        In the proposed judgment WM Capital included language for this Court to order the parties to execute

certain specific document that was called “STIPULATION”, docket 269-2, which WM Capital drafted and would

read in part as follows at page 3 of 6:

        The Federal Court has adjudicated the dispute and entered judgment, ruling in favor of WM
        Capital. In conformity with said judgment, the Parties hereby present this Joint Motion,
        requesting the foreclosure of the Judgment dated October 10, 2011, including foreclosure




                                                       -7-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 11 of 29




        of the mortgage notes underlying this case5. This being so given that the defendants in this
        case, EER-Isuzu, has yet to comply with and pay the judgment entered against it by this Court.
        (Emphasis supplied).

        It is to be noted that the proposed stipulation (docket 269-2) and the proposed writ the Court was to

ORDER the parties to agree to, would have proceeded to foreclosure of only three notes in the case KCD2011-

0142 and the full extent of that judgment, and NO action would have been taken in case KCD2009-0708, and

after the second, third and forth ranking mortgage notes had been foreclosed upon, to simply cancel the first

ranking mortgage, note and judgment. Rather than having said 50% assigned mortgage generate the funds for

distribution as contracted “for payment”.

        The stipulation proposed by WM Capital was pursued by WM Capital to use as support to then argue

that the appearing parties settled the final judgment, and that Tenerife expressly waived its four million credit,

mortgage and judgment in case KCD2009-0708, as this US District Court has expressly held in the TRO Order

docket 509 pages 16 to 176, the pursued, but never signed stipulation, would have been used to argue

and sustain waiver of the Tenerife mortgage, four million dollar credit and State Court Judgment. There

the insistence on having the appearing parties sign a stipulation to purportedly execute the final judgment. State

Court expressly declared that no stipulation is required to execute a final judgment, that a subjacent not fully

disclosed purpose is pursued. Now WM Capital has admitted the real subjacent undisclosed purpose it has

pursued, i.e. insist on improvidently cancelling the State Court November 7, 2011 State Court four million dollar

judgment, to its unjust and fraudulent enrichment. See the August 16, 2021 Resolution and Order at foot note

10 declared as follows:

5
          Those are only three mortgage notes which in conjunction have the aggregate minimum bid price of
$3,850,000.00, which what the State Court final judgment in case KCD2011-1042 provide for, and is the amount the
parties stipulated would be the minimum bid as per the July 28, 2014 Assignment Agreement “for payment”.
6
        We quote this Court’s determination on docket 509:
        It seems unremarkable that the after a judgment, the parties affected by the judgment may enter into
        an enforceable agreement to resolve the issues among them, including the judgment itself.”

                                                         -8-
         Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 12 of 29




         Tenerife correctly states that the consent of the adverse party is not required to enforce
         a judgment. This raises several questions as to what was actually sought.
         Tenerife signed the stipulation, and did so through the designated attorney Dora Monserrate.
         This Court gave full and complete validity to the signature of Dora Monserrate as if it had been
         signed by Tenerife himself, as provided in the federal judgment. Therefore, the requirement
         to sign the stipulation in order to enforce the federal judgment, although not necessary,
         was complied with. The grounds on which the Joint Stipulation was denied is because of
         what is requested, not because it was signed by Dora Monserrate Peñagaricano on behalf
         of Tenerife. (Emphasis supplied, quote from ECF 498-1 page 25))

         This Court’s final judgment has been executed to the limit of its constitutional validity, content and

jurisdiction. Tenerife, Francisco Almeida Juan Almeida and Wanda Cruz did sign the stipulation that WM Capital

unilaterally drafted, signed through Ms. Dora Monserrate, which signature State Court took as fully valid for

Tenerife and all plaintiffs herein.

         That ulterior motive WMC has incorporated and the Court adopted in the TRO at docket 509 is now

stated to be to attain cancellation of the November 7, 2011 State Court Judgment. Thereby, WMC would attain

the improper purpose it pursued, which this Court expressly denied in docket 288, i.e., the illegal

misappropriation and destruction of Tenerife’s four million dollars first ranking mortgage note and final judgment

in case KCD2009-0708, through cancellation of the senior ranking mortgage and final state Court judgment of

November 7, 2011, while the Assignment Agreement, was to have the mortgage notes foreclosure process

generate the maximum possible funds for distribution on a 50% basis as contracted. That is the scheme the

Court was informed in docket 108, and in docket 125-1, page 182, was being implemented by WM Capital, and

State Court determined in resolution dated January 17, 2018 (docket 108-2 pages 19 to 25) and August 16,

2021 (page 15 fact 16; page25, page 17 item f, page 34, among others) .

         Now the Order on Motion for the TRO at docket 509 states that what is pursued is to resolve, annul,

cancel the November 7, 2011 State Court final judgment and related mortgage note. Exactly what the final

judgment declared exceeds the Assignment Agreement of July 28, 2014 and the remedy WMC requested in

the complaint, i.e. foreclose on the four mortgage notes. Therefore, the TRO nor the threatened permanent

                                                       -9-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 13 of 29




injunction seek to protect the judgment entered nor an existing jurisdiction, but to amend the final judgment

and/or execute it in contravention to the terms the final judgment expressly contains, and to revoke a final State

Court Judgment. Words may seek to disguise it as WMC frequently does, but State Court already decreed the

reality and the impossibility of enforcing the Final Judgment in its terms. As it does not meet the minimum

requirements for validation in an exequátur.

                   THE AUGUST 16, 2021 STATE COURT RESOLUTION AND ORDER

        The August 16, 2021 State Court Resolution ad Order decreed and resolved multiple controversies on

the substantive merits, in a binding fashion, and WMC is a party to said decree although it is not a party to the

case, so State Court expressly held at pages 6 and 7 . The August 16, 2021 Resolution and Order in sustaining

its previous decision to reject validation and enforcement of the June 2019 Final Judgment for execution

through State Courts expressly held the following: a) State Court has the prior exclusive jurisdiction In Rem; b)

the post judgment real estate mortgage foreclosure process is in rem and part of due process, this Court´s final

judgment is contrary to said post judgment requirements of due process; c) the minimum bid price in a real

estate mortgage foreclosure sale may not be changed and is of Public Order, this Court’s imposition of a ZERO

minimum bid price for the foreclosure public sale in case KCD2009-0708 is against public order; d) the pattern

demanding cancellation of the Mortgage note and judgment in case KCD2009-0708 is fraudulent conduct that

has been sustained during six and seven years by WM Capital and its attorneys; e) this federal court lacks

subject matter jurisdiction to amend or annul a final prior State Court Final Judgment based on state law; f)

State Court itself lacks jurisdiction to disavow or modify its own November 7, 2011 State Court Final Judgment;

g) this Court did not adhere not complied with the constitutional command of Full Faith and Credit, h) this

Court issued a judgment contradictory to two State Court prior Judgments, those dated 2011 in cases

KCD2009-0708 and KCD2011-0142, which is absurd, illegal and unconstitutional; i.) this court was expressly

informed in the years 2018 and 2019 that the inter-jurisdictional confrontation would result, and WMC has

                                                       -10-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 14 of 29




insisted on causing it and escalating it.

        The State Court August 16, 2021 Resolution and Order is now final and unappealable as well as

the Order dated April 13, 2021 (dockets 422-3 and 450) which WMC never appealed. As per the terms of said

Resolution and Order State Court may not recognize and enforce this Court’s final judgment for the reasons

stated therein and synthesized herein. Succinctly, this Court’s final judgment does not conform nor complies

with the requirements for an exequátur as commanded by Rule 55.5 of the Rules of Civil Procedure of Puerto

Rico, supra. Specifically the following: 1. the judgment was issued by a court without subject-matter jurisdiction

to annul or modify a prior State Court final judgment, and to ignore full faith and credit; 3. the court in question

did not observe the due process of law by commanding departure from the foreclosure public sale due process

and from full faith and credit to the prior State Court final judgments; 5. the judgment is contrary to public

order as the foreclosure public sale process is part of Public Order and may not be contracted against; 6. the

judgment is contrary to basic principles of justice by issuing contradictory judgments; which is contrary

to basic principles of justice. 7

        Succinctly, this Court’s final judgment does not meet the minimum requirements to obtain validation

and execution through the judicial system of Puerto Rico. The legal sources and factual determinations in the

State Court August 16, 2021 are integral part of the argument in support of this motion. The contravention to

Public Policy or Public Order that is contained in the exequátur requirements was expressly acknowledged by

this Court at page 16 of docket 409 by favorably citing Guinness v. Ward 955 F2nd, 885 (USCA 4 th, 1992).

        WMC nor this Court have questioned a single finding of fact or conclusion of law that is contained in

the August 16, 2021 Resolution and Order. Now that said decree is final and unappealable it may not be

challenged, as it is binding.


7
        The numbers correspond by those assigned in Rule 55.5 of the Puerto Rules of Civil Procedure regarding
Exequatur. 32 P.R.L.A. App. V, R. 55.

                                                        -11-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 15 of 29




    ANTI INJUNCTION ACT, JURISDICTION TO PROTECT, AND THE RE-LITIGATION EXCEPTION

        The Anti Injunction Act (28 USC §2283) is an absolute clear cut prohibition that federal courts may not

enjoin State Court proceedings, unless the action undoubtedly can be justified by the only three exceptions.

See: Atl. Coast Line R. Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 285–91, 90 S. Ct. 1739, 1742–45,

26 L. Ed. 2d 234 (1970); Oklahoma Packing Co. v. Oklahoma Gas & Electric Co., 309 U.S. 4, 9, 60 S.Ct. 215,

218, 84 L.Ed. 537 (1940)(to prevent needless friction between state and federal courts); Amalgamated Clothing

Workers v. Richman Bros., 348 U.S. 511, 515—516, 75 S.Ct. 452, 455, 99 L.Ed. 600 (1955)(can only be issued

by one of the three specifically defined exceptions).

        It is settled that the prohibition of § 2283 cannot be evaded by addressing the order to the
        parties or prohibiting utilization of the results of a completed state proceeding. Oklahoma
        Packing Co. v. Oklahoma Gas & Electric Co., 309 U.S. 4, 9, 60 S.Ct. 215, 218, 84 L.Ed. 537
        (1940); Hill v. Martin, 296 U.S. 393, 403, 56 S.Ct. 278, 282, 80 L.Ed. 293 (1935). Thus if the
        injunction against the Florida court proceedings is to be upheld, it must be ‘expressly
        authorized by Act of Congress,’ ‘necessary in aid of (the District Court's) jurisdiction,’ or ‘to
        protect or effectuate (that court's) judgments.’(Emphasis supplied, quote from Atl. Coast Line
        R. Co. v. Bhd. of Locomotive Engineers, supra at US 287-288)

        28 USC § 2283 commands as follows:

        § 2283. Stay of State court proceedings

        A court of the United States may not grant an injunction to stay proceedings in a State court
        except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction,
        or to protect or effectuate its judgments.

        No one has expressed that any federal statute expressly authorized the issuance of the September 15,

2021 TRO or the threatened permanent injunction to sta or impose action on State Court to disregard its own

Decade Old final judgment dated November 7, 2011. Therefore, said exception is ruled out, without more ado.

        There remains the only other two statutory exceptions, i.e, necessary in aid of its jurisdiction, and/or

to protect or effectuate its judgments. The State Court August 16, 2021 Resolution and Order, expressly

decided, on the substantive merits and in a binding fashion to WM Capital and its attorneys, that the US District


                                                        -12-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 16 of 29




Court lacks subject matter remedy jurisdiction to annul, modify, vacate or “resolve” the two Decade Old State

Court final judgments in cases KCD2009-0708 and KCD2011-0142. State Court cited as legal foundation Fox

Film Corp. v. Muller, infra 8, we quote:

        “... the case is controlled by the settled rule that where the judgment of a state court rests upon
        two grounds, one of which is federal and the other nonfederal in character, our jurisdiction
        fails if the nonfederal ground is independent of the federal ground and adequate to support
        the judgment. This rule had become firmly fixed at least as early as Klinger v. State of Missouri,
        13 Wall. 257, 263, 20 L.Ed. 635, and has been reiterated in a long line of cases since that
        time. It is enough to cite, in addition to the Klinger Case, the following: Enterprise Irr. Dist. v.
        Farmers' Mut. Canal Co., 243 U.S. 157, 163—165, 37 S.Ct. 318, 61 L.Ed. 644; Petrie v.
        Nampa etc., Irr. Dist., 248 U.S. 154, 157, 39 S.Ct. 25, 63 L.Ed. 178; McCoy v. Shaw, 277 U.S.
        302, 48 S.Ct. 519, 72 L.Ed. 891; Eustis v. Bolles, 150 U.S. 361, 14 S.Ct. 131, 37 L.Ed. 1111.”
        (Emphasis supplied).

        See also Wainwright v. Sykes, 433 U.S. 72, 81 (1977), Harris v. Reed, 489 U.S. 255, 260 (1989), and
Coleman v. Maldonado, No. 3:15-CV-1878 (MPS), 2018 WL 1587462, a 9 (D. Conn. Apr. 2, 2018) we quote
from Coleman::
          “[I]t is a well-established principle of federalism that a state decision resting on an adequate
        foundation of state substantive law is immune from review in federal courts.” Wainwright
        v. Sykes, 433 U.S. 72, 81 (1977). A federal court “will not consider an issue of federal law on
        direct review from a judgment of a state court if that judgment rests on a state-law ground that
        is both ‘independent’ of the merits of the federal claim and an ‘adequate’ basis for the court’s
        decision.”

        The State Court final judgment, that the TRO seeks to impede enforcement of, is dated November 7,

2011, and rests exclusively on State law grounds, and is In Rem. No one has suggested a challenge to the

validity and adequacy of said final state Court final judgment. The Resolution and Order of August 16, 2021

expressly decrees and holds that it rests only on State law and is In Rem, which gives State Court the Prior

Exclusive Jurisdiction In Rem.

        Consequently this U.S.District Court absolutely lacks subject matter jurisdiction to modify, order

8
         Fox Film Corp. v. Muller, 296 U.S. 207, 210, 56 S. Ct. 183, 184, 80 L. Ed. 158 (1935) ; Martinez v.
Ryan, 566 U.S. 1, 10–11, 132 S. Ct. 1309, 1316, 182 L. Ed. 2d 272 (2012); Coleman v. Maldonado, No.
3:15-CV-1878 (MPS), 2018 WL 1587462. Artícles 49 and 50 of P.R. Civil Code of 2020 and 31 LPRA §10.


                                                       -13-
           Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 17 of 29




modification, annul or “resolve” the November 7, 2011 State Court Final Judgment, while the State Court has

exclusive prior in Rem Jurisdiction over the realty and real estate mortgage subject of foreclosure in said case.

This Federal Court has no subject matter jurisdiction to annul or “resolve” a valid State Court Judgment that

rests exclusively on State law grounds; be it by the issuance of a TRO, an injunction or otherwise, under the

guise of purported protection of an already declared unenforceable federal judgment as per the Superior Court

of Puerto Rico, which has the exclusive In Rem jurisdiction. WM Capital nor this Court have made any attempt

to determine what subject matter jurisdiction this Court may have to change, annul or modify the final state court

judgments of 2011. Repeating diversity jurisdiction does not suffice, as Full Faith and Credit is a Constitutional

command this Court and WM Capital have not addressed. See: Newman v. Krintzman, 723 F.3d 308, 310 (1st

Cir. 2013) (citing Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373, 116 S.Ct. 873, 134 L.Ed.2d 6

(1996), and 28 U.S.C. § 1738. In its final judgment this Court decided that WM Capital is in privity with Tenerife

in the Final Judgment in case KCD2009-0708, while WMC is privity with Francisco Almeida in the judgment

issued on October 2011 in case KCD2011-0142. WM Capital is thus bound by those judgments, even though

WMC is not a party to the KCD2009-0708 case. As per this Court’s final judgement, it is those two State Court

final judgments that were assigned to WMC for payment and execution, not to be altered or annulled, but to

be executed through the mortgage foreclosure public sale process. That is the gene sis and source of privity.

Therefore, those two final State Court judgments “shall have the same full faith and credit that the Courts of

Puerto Rico give them, and every court in the United States shall be bound by them. More so when being real

estate mortgage foreclosures that can only be executed and foreclosed in Puerto Rico, thus there is no possible

exequátur or validation issue or public policy concern on these TWO State Court final judgments.

           The exception to the Anti Injunction Act, that requires that there is federal jurisdiction to protect, is not

present.

           The exception to Anti Injunction Act, “to protect or effectuate its judgments”, is indissolubly intertwined

                                                          -14-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 18 of 29




with the Full Faith and Credit that the State Court final judgment deserves, and the State Prior Exclusive In Rem

Jurisdiction, as well as with the unconstitutional contradictory judgments issue that the State Court attended

and resolved in its August 16, 2021 Resolution and Order. Given that the Final judgment in this case is openly

and irreconcilably in contradiction to the two decade Old State Court judgments, which are In Rem, and that

this Court disregarded and did not give Full Faith and Credit to the two decade old State Court Final Judgments

when issuing this Court’s Final Judgment, there is no constitutionally valid federal judgment to protect.

        Therefore, the third exception to the anti injunction act is not and may not be constitutionally nor legally

present. Consequently, there is no basis on which the September 15, 2021 TRO may have been validly issued,

nor sustained, nor on which a permanent injunction may be considered or issued.

        The legal impediments and constitutional obstacles the TRO and the proposed permanent injunction

confront are even larger. The TRO and proposed permanent injunction purports to command State Court judges

how to rule and conduct their judicial function and chambers. The TRO purports to command State Court

Judges how to execute their own judgments, how to apply State Law, and how to conduct their judicial function.

We quote from the TRO :

          “..the Court ORDERS that the Courts of the Commonwealth of Puerto Rico are hereby
        enjoined from:
        1) Enforcing the Resolution and Order of the Superior Court of Puerto Rico, Court of First
        Instance, Superior Part of San Juan dated August 16, 2021 in Tenerife Real Estate Holdings,
        LLC v. Emérito Estrada Rivera, Isuzu PR, Inc., Civil No. K CD2009-0708 in its entirety;
        2) Holding WM Capital, its representative, and its attorneys in contempt or otherwise
        sanctioning them for any filings they make or acts they take in Federal Court;
        3) Enforcing the imposition of any sort of sanction against WM Capital, its representative, and
        its attorneys for acting consistent with the Final Judgment issued by this Court;
        4) Foreclosing on the GMAC Mortgage and Judgment unless said foreclosure is
        consistent with the Final Judgment of this Court;
        5) Enforcing the GMAC Order as to the consignment of the GMAC Note or the annotation
        of any restrictions to the Kennedy Property in the Property Registry of Puerto Rico 1;
        6) Ordering the Registry of the Property of Puerto Rico to annotate any restriction on the
        Kennedy Property as provided for in the GMAC Order. (Emphasis supplied)

        The TRO expressly and literally purports to prohibit State Court from “utilization of the results of a

                                                       -15-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 19 of 29




completed state proceeding”; contrary to the explicit provisions of the Anti Injunction Act , as decided by the U.S.

Supreme Court in Atl. Coast Line R. Co. v. Bhd. of Locomotive Engineers, supra at US 287-288), in Oklahoma

Packing Co. v. Oklahoma Gas & Electric Co., 309 U.S. 4, 9, 60 S.Ct. 215, 218, 84 L.Ed. 537 (1940); and in Hill

v. Martin, 296 U.S. 393, 403, 56 S.Ct. 278, 282, 80 L.Ed. 293 (1935). “It is settled that the prohibition of s 2283

cannot be evaded by addressing the order to the parties or prohibiting utilization of the results of a

completed state proceeding.”

        The September 15, 2021 TRO purports to divest the appearing parties and their attorneys from using

the freedom of speech and Constitutional right to due process and to claim the protections of the Structural

constitutional rights of diffusion of power, to attain the unconstitutional end of reversing a valid State Court

Judgment that rests exclusively on State law grounds, to forego the application of Full Faith and Credit, and the

right to have consistent judgments and not be subject to contradictory judgments. This Court´s TRO now

purports to decide how the constitutional rights of Tenerife and plaintiffs are used, waived or enforced, and

when and to what extent. The Anti Injunction Act expressly prohibits any attempt to circumvent its prohibitions

by addressing the injunction to the parties or their attorneys. See: Atl. Coast Line R. Co. v. Bhd. of Locomotive

Engineers, infra.

        This Court’s September 15, 2021 TRO purports to divest State Court judges of their judicial robe, of

their exclusive In Rem jurisdiction, and to vest this Court with their judicial robe and exclusive in Rem

Jurisdiction, and further to exercise their judicial functions and even regulate the conduct of lawyers and parties

before that Court. See: Atl. Coast Line R. Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 285–91, 90 S.

Ct. 1739, 1742–45, 26 L. Ed. 2d 234 (1970), we quote:

        It is settled that the prohibition of s 2283 cannot be evaded by addressing the order to the
        parties or prohibiting utilization of the results of a completed state proceeding. Oklahoma
        Packing Co. v. Oklahoma Gas & Electric Co., 309 U.S. 4, 9, 60 S.Ct. 215, 218, 84 L.Ed. 537
        (1940); Hill v. Martin, 296 U.S. 393, 403, 56 S.Ct. 278, 282, 80 L.Ed. 293 (1935). Thus if the
        injunction against the Florida court *288 proceedings is to be upheld, it must be ‘expressly

                                                       -16-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 20 of 29




        authorized *by Act of Congress,’ ‘necessary in aid of (the District Court's) jurisdiction,’ or ‘to
        protect or effectuate (that court's) judgments.’(Emphasis supplied)

        There is no possible doubt that the two State Court Final Judgments of November 7, 2011 and

October 2011 are valid, are binding, are in rem, and each one commands, requires and deserve the Full Faith

and Credit of the Courts of the United States. There is no possible doubt, that the process by which a real

estate mortgage in Puerto Rico is foreclosed though public sale is established by the laws of Puerto Rico, and

that such is the process by which a collection of money is enforced in Puerto Rico (Fed. R. Civ. Proc. 69). There

is no possible doubt that the sum of $2,635,000 is not equivalent to ZERO Dollars. There is no possible

doubt that the year 2011 transpired before the year 2019, thus the two State Court final judgments issued in

cases KCD2009-0708 and KCD2011-0142 were issued many years before ths final judgment in this case. There

is no possible doubt that under the laws of Puerto Rico the post judgment process to execute the judgment

is part of the constitutional due process. See: R & G v. Sustache, 163 D.P.R. 491, (2004). There is no possible

doubt that the minimum bid price in a real estate mortgage foreclosure public sale in Puerto Rico is a matter

of Public Order. See: Ponce Federal Savings v. Gómez, 108 D.P.R. 585, 589-90 (1979) and page 33 of the

August 16, 2021 Resolution and Order. There is no possible doubt that a court may not change the minimum

bid price for a mortgage foreclosure public sale. See Ponce Federal Savings v. Gomez, supra. There is no

possible doubt that this Court’s final judgment seeks to change the minimum bid price as established in each

of the 2011 state Court Final judgments.

        It may not be legally and validly questioned that the Anti Injunction Act requires that any doubt, as

small as it may be, requires that an injunction against State Court, its officers, or the parties to a State Court

case or their attorneys, must result in denial of the injunction against a State Court process. See Smith v. Bayer

Corp., 564 U.S. 299, 306, 131 S. Ct. 2368, 2375, 180 L. Ed. 2d 341 (2011), we quote:

        The statute, we have recognized, “is a necessary concomitant of the Framers' decision to
        authorize, and Congress' decision to implement, a dual system of federal and state courts.”

                                                       -17-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 21 of 29




        Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 146, 108 S.Ct. 1684, 100 L.Ed.2d 127 (1988).
        And the Act's core message is one of respect for state courts. The Act broadly commands that
        those tribunals “shall remain free from interference by federal courts.” Atlantic Coast Line R.
        Co. v. Locomotive Engineers, 398 U.S. 281, 282, 90 S.Ct. 1739, 26 L.Ed.2d 234 (1970). That
        edict is subject to only “three specifically defined exceptions.” Id., at 286, 90 S.Ct. 1739. And
        those exceptions, though designed for important purposes, “are narrow and are ‘not [to] be
        enlarged by loose statutory construction.’ ” Chick Kam Choo, 486 U.S., at 146, 108 S.Ct. 1684
        (quoting Atlantic Coast Line, 398 U.S., at 287, 90 S.Ct. 1739; alteration in original). Indeed,
        “[a]ny doubts as to the propriety of a federal injunction against state court proceedings
        should be resolved in favor of permitting the state courts to proceed.” Id., at 297, 90 S.Ct.
        1739.
                                    *                         *                         *
        The Anti–Injunction Act prohibits the order the District Court entered here. The Act's relitigation
        exception authorizes injunctions only when a former federal adjudication clearly precludes a
        state court decision. As we said more than 40 years ago, and have consistently maintained
        since that time, “[a]ny doubts ... should be resolved in favor of permitting the state courts to
        proceed.” Atlantic Coast Line, 398 U.S., at 297, 90 S.Ct. 1739. Under this approach, close
        cases have easy answers: The federal court should not issue an injunction, and the state
        court should decide the preclusion question. But this case does not even strike us as close.
        (Emphasis supplied)

        The number of factors that provide certainty that the TRO nor the permanent injunction may be issued

against State Court, is overwhelming. Such is extensive to the appearing parties herein and their lawyers. The

number of contradictions and deficiencies this Court’s final judgment contains, includes unconstitutional action

and provisions, to the extent that prevents the judgment’s validation and certification by the Courts of Puerto

Rico. The adequacy, legality, constitutionality, and public order minimum standard is not met.

                                 INDISPENSABLE PARTIES AND NOTICE

        The TRO, docket 510, at page 3 Orders WM Capital to provide Notice of the Order to the State Court

Judge Hon. Raúl A. Candelario López, to the Chief Judge of the San Juan Superior Court and to the

Administrative Director of the Puerto Rico Office of Court administration Hon. Sigfredo Steidel Figueroa. There

is no additional notice ordered or advised. The Secretary of Justice of Puerto Rico, nor the Chief Justice of the

Supreme Court of Puerto Rico, have not been notified. WM Capital has not certified having complied with any

such notice nor when. The Government of Puerto Rico, as such, is sought to be enjoined by this Court, and do


                                                       -18-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 22 of 29



so retroactively to September 15, 2021. Multiple government officers are required to be notified in order to have

the Government of Puerto Rico before this Court. See Rule 4.4 (f) and (g) of the Rules of Civil Procedure of

Puerto Rico. The government of Puerto Rico is an indispensable party as the judicial branch is the government

of Puerto Rico and not merely an agency thereof. No complete remedy may be validly issued without their

presence and notice. See FRCP 19(a)(b) and Provident Bank v. Patterson 390 US 102, 19 L Ed 2nd 936, 88

S Ct 733 (1968). Without the presence of the Government of Puerto Rico there is no valid order or injunction

against the Courts of Puerto Rico, and the TRO as well as the purported permanent injunction would be void

and in violation of FRCP 65.

        Even when joinder through notice or service the Court must be mindful that the Government of Puerto

Rico or any of its three constitutional branches is itself the Government of Puerto Rico and therefore is

STATELESS. The presence of a stateless entity in the federal case destroys diversity jurisdiction, see

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826109 S.Ct. 2218104 L.Ed.2d 893, (1989); McGinty v. New

York, 251 F.3d 84 (2d Cir.2001)(Held that the New York Retirement System is an arm of the state, therefore

is stateless and destroys diversity jurisdiction.

        Adequacy of notice. Every notice must conform to Due Process requirements, and at minimum inform

who, did what, to whom, when and where. The notice of only this Court’s TRO Docket 510, even in conjunction

with docket 509 does not reasonably inform the Government of Puerto Rico the issues, the deficiencies,

constitutional infirmities declared by the State Court August 16, 2021 Resolution and Order. See: Seaboard Sur.

Co. v. Town of Greenfield, ex rel. Greenfield Middle Sch. Bldg. Comm., 370 F.3d 215, 223 (1st Cir. 2004). Such

includes breach of due process, failure to adhere to the constitutional command of Full Faith and Credit by this

Court, pursued and ordered breach of public order, insufficient remedy jurisdiction by this Court, and the

exequátur conclusion that this Court’s final judgment does not comply with the minimum standards to be

enforced by the Courts of Puerto Rico.

                                                      -19-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 23 of 29



        The general standard that “[n]otice must be clear, definite, explicit, and unambiguous,” and timely, so

as to enable the notified party to come into knowledge of what it is confronting, when, and which are the issues

and the relevant facts. Isolated tendering of docket 510, or 509 and 510, is grossly insufficient notice to a third

party, and does not conform to due process minimum standards requirements, more with few days to the

purported hearing. Tendering copy of dockets 509 and 510 is not the best notice practicable under the

circumstances. See, e.g., Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 175, 94 S.Ct. 2140, 40 L.Ed.2d 732

(1974); Peters v. Nat'l R.R. Passenger Corp., 966 F.2d 1483, 1486 (D.C.Cir.1992) (citing cases).

                              NO BOND HAS BEEN POSTED NOR EXAMINED

        FRCP 65(c) requires movant for a TRO to post (“only if the movant”) a bond or security in an amount

sufficient to pay costs and damages sustained by any party found to have been wrongfully enjoined. That

includes the Government of Puerto Rico, its multiple officers, legal departments, as well as plaintiffs.

        This Court’s dockets 509 and 510 does not even mention the subject. Security in the amount of not less

than $180,000.00 is requested to be promptly posted. Without the bond the TRO is null and void.

                              PROBABILITY OF SUCCESS FOR WMC IS NIL.

        State Court August 16, 2021 Resolution and Order has already adjudicated that this Court’s final

judgment may not be enforced though the Judicial System of Puerto Rico. That said final judgment is

contradictory within itself and to various other State Court Judgments that date from the year 2011. State Court

also decreed that this Court’s final judgment fails to adhere to various constitutional commands, including post

judgment due process and full faith and credit. Said decree is on the merits, is substantive and is binding.

Therefore, WM Capital has very low probability of prevailing if any, as it has already not prevailed.

        WMC failed to appeal the April 13, 2021 State Court Order that denied execution of this Court’s Final

Judgment. Furthermore, WMC failed to appeal the State Court’s August 16,2021 Resolution and Order whi8ch

became final after the recent expiration of the period to file an appeal without interruption.

                                                       -20-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 24 of 29



                                        PUBLIC POLICY AND ORDER

        The August 16, 2021 Resolution and Order specifically declared that adherence to the minimum bid

price in a real estate mortgage foreclosure public sale in part and parcel of public policy and public order under

the laws of Puerto Rico (see page 33 of the August 16, 2021 Resolution and Order). Said Resolution and Order

also decided and held that this Court by ignoring the constitutional command of Full Faith and Credit, generated

a judgment that contradicts various pre existing State Court final judgments that date from the year 2011.

Contradictory judgments betray the constitutional command and function of the judicial branch, therefore are

unconstitutional, and contrary to the constitutional public order and policy. The TRO seeks to prolong,

controversies, while the permanent injunction would perpetuate them, dismantling the constitutional framework

and eradicating the peaceful civilized mechanism for resolving controversies. Such is absurd, illegal and

unconstitutional, see De La Vega v. Frow, supra, and the August 16, 2021 Resolution and Order, at page 29.

      The TRO and the requested permanent injunction betray the public and constitutional order.

            IRREPARABLE DAMAGE , MONEY DAMAGES AND CONSTITUTIONAL RIGHTS

        WM Capital has no ownership or property interest in any of the State Court final judgments or mortgage

notes or in any Res in litigation (dockets 56 and 57). Therefore, WM Capital is not being deprived of any

property whatsoever. The only right WMC has or claims to have is payment of money. Payment of money or

damages that can be redressed by damages is not irreparable. “a harm that can be remedied by payment of

damages is not irreparable.” JSG Trading Corp. v. Tray–Wrap, Inc., 917 F.2d 75, 79 (2d Cir.1990) (“Irreparable

injury is one that cannot be redressed through a monetary award. Where money damages are adequate

compensation a preliminary injunction should not issue.”). Berman v. New York City Ballet, 616 F.Supp. 555,

557 (S.D.N.Y.1985) (citations omitted); Savage v. Gorski, 850 F.2d 64, 67 (2d Cir.1988) Holt v. Continental

Group, Inc., 708 F.2d 87, 90–91 (2d Cir.1983); Shady v. Tyson, 5 F.Supp.2d 102, 109–10 (E.D.N.Y.1998).

        The appearing parties, on the other hand, are being systematically deprived of multiple fundamental

                                                       -21-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 25 of 29



constitutional rights, and the final judgment deprives them of Full Faith and Credit deserved by their judgments,

of consistent judgments and of post judgment due process. See August 16, 2021 Resolution and Order, and

NeNovellis v. Shalala, 135 F 3d 58, 71-72, (USCA, 1st Cir. 1998), where Justice Bowens expressed the

following on said subject:

        “It is well established that, ‘[i]f the plaintiff suffers a substantial injury that is not accurately
        measurable or adequately compensable by money damages, irreparable harm is a natural
        sequel. Thus, a cognizable threat of such harm can support a restraining order.’ Ross-Simons
        of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 19 (1st Cir.1996) (emphasis added) (citations
        omitted); cf. Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 2689-90, 49 L.Ed.2d 547 (1976)
        (Deprivation of a constitutional right, “for even minimal periods of time, unquestionably
        constitutes irreparable injury.).” (Émphasis supplied)

        Irreparable damage portion of the criteria for issuance of an injunction commands that the TRO be

dissolved, and the permanent injunction permanently denied.

                                   READY REMEDY AVAILABLE AT LAW

        We have herein before established that WMC has and had a ready, easy remedy at law, by appealing,

as this Court commanded WMC to do (docket 5009, 505 item 6 and others). WMC failed to appeal twice. The

damages that WMC argue are self inflicted as well as the absence of adequate remedy at law. See above for

legal sources. U.S. Const. art. IV, § 1 (mandating that “Full Faith and Credit be given in each State to the public

Acts, Records, and judicial Proceedings” of each other state). Under that full-faith-and-credit mandate, federal

courts must “give preclusive effect to a state-court judgment if the state court itself would.” Newman v.

Krintzman, 723 F.3d 308, 310 (1st Cir. 2013) (citing Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373,

116 S.Ct. 873, 134 L.Ed.2d 6 (1996)) (additional citations omitted). Goldstein v. Galvin, 719 F.3d 16, 23 (1st

Cir. 2013) (citing Kobrin v. Board of Registration in Med., 444 Mass. 837, 832 N.E.2d 628 (2005)).

9
        We quote:

         Assuming there is a process for appellate review of this unusual order within the Puerto Rico
        judicial system, the Court would prefer the parties to expedite that review to avoid what may be an
        unnecessary confrontation, testing the judicial authority of the federal and state courts.

                                                        -22-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 26 of 29



                 CONFRONTATION BETWEEN THE STATE AND FEDERAL JUDICIARY,
                        WAS EXPRESSLY FORESEEN AND INFORMED ,
                            WMC SEEKS FURTHER ESCALATION

        The developing confrontation between federal and state judicial systems was expressly informed to this

Court as was clearly present in the immediate horizon of the case and the controversy. At the Oral argument

held before this Honorable Court on February 21, 2019, this Court was expressly informed that State Superior

Court could not disregard the mandate it received from the Court of Appeals of Puerto Rico, nor its own final

judgment entered in case KCD2009-0708. Furthermore, as clearly expressed by State Court at footnote one

of the Resolution and Order dated August 16, 2021, the State Court itself lacks jurisdiction to disregard its own

final judgment. In said February 21, 2019 hearing, this Honorable Court was further illustrated that the course

undertaken to disregard the State Court judgments and rulings would cause an inter-jurisdictional clash that was

unnecessary and thus abstention was requested to avoid such inter jurisdictional confrontation. The request

for abstention was denied and the inter-jurisdictional collision has in fact occurred and is in progress.

        The request made by WMC and its attorneys seek to exacerbate the unnecessary confrontation, when

the U.S. Constitution itself commands and Congress by statute has commanded Full Faith and Credit between

State and Federal judgments. It is, and has at all times has been WM Capital who insists on ignoring said

constitutional command, and setting the inter-jurisdictional collision course.

                 RE LITIGATION EXCEPTION TO ANTI INJUNCTION VS. EXEQUÁTUR

        We have herein before addressed the exequátur process required by the laws pf Puerto Rico whenever

a judgment from another jurisdiction seeks assistance from the Courts of Puerto Rico in executing said final

judgment from another jurisdiction. See Rule 55.5 of the Puerto Rico Rules of Civil Procedure, see also,

Endocare, Inc. v. Technologias Urologicas, Inc. 950 F.Supp.2d 341(USDC PR, 2013) Opinion by Hon Judge

Gelpi; Maritime Preservation LTD v. Black Hawk Shipping Enterprises, Inc. 212 F.Supp.3d 273(USDC PR 2016)




                                                      -23-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 27 of 29



opinion by Hon Casellas). Ef. Litograficos v. Nat. Paper & Type Co., 112 D.P.R. 389, (1982);10 Gulf Petroleum

v. Camioneros, 199 D.P.R. 962 (2018); Welsh v. Gerber Products, 315 Md. 510, 555 A.2d 486, 493 (1989);

David v. Warwell, 86 Md. App. 306, 309, 586 A.2d 775, 777 (1991); Guinness PLC v. Ward, 955 F.2d 875, 885

(4th Cir. 1992);11 Sosa v. Registradora de la Propiedad, 145 D.P.R. 859 (1998); Rodríguez Contreras v. E.L.A.,

183 D.P.R. 505, 519 (2011) (evidence may be admitted in state court to establish compliance with the minimum

requirements of Rule 55.5, and that is no re-litigation, as the substantive merits is not revisited; exequátur).

AAP Implante AG v. Caribbean Healthcare Supplies Corp., Court of Appeals Judgment dated March 12, 2021,

2021 WL 1589093. See also FRCP 69(a)(1) which requires that the process to be followed must adhere to

state law.

        The deficiencies in this Court’s final judgment are of a substantial magnitude and numerous. Said Final

Judgment does not comply with standards that the Puerto Rico legal system demands for enforcement through

its judicial system. These deficiencies are the result of WMC´s ever changing demands, and representations,

and insistence on taking and disposing of Tenerife’s four million dollar mortgage and final judgment for its own

unjust enrichment, without cause. That is the genesis of the contradictions, the denial of the full faith and credit

that the State Court Final Judgments and determinations clearly deserve and even form the mandatory

minimum bid price which is a matter of public order. This Court has been consistently induced to error by WMC.

We are not re-litigating anything, the exequatur process has already decreed that the minimum standard is not

met. We are only correctly and honestly illustrating this Court.

                                     “PUBLIC INTEREST SO REQUIRES”



10
         Criteria included is jurisdiction of the Court that issued the judgment; whether the judgment is contrary
to public order and whether the judgment is contrary to basic principles of justice.
11
        We partially quote:
        “...the fundamental principle that comity does not require the recognition of a foreign judgment which
        contravenes the public policy of the state in which the recognition court sits”. (Énfasis suplido).

                                                         -24-
        Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 28 of 29



        This Court’s dignified image need not be sullied. To proceed with the injunction with the totality of the

executive and judicial branches of Puerto Rico, participating closely in the analysis of the proceedings, the

Secretary of Justice, the Chief Justice, and others examining the evolution of this case has the potential to

damage this Honorable Court’s public image and the people’s faith in its orders and judgments. Escalation of

the injunction with an appeal process that may very well end at the U.S. Supreme Court may generate many

State and institutional amicus curiae, each of which will examine and argue this Court’s final judgment and its

attempt to modify, annul, resolve and destroy a prior, valid, enforceable State Court final judgment that rests

exclusively on state law grounds. The Bleak House will be substantially revisited including the need for judicial

reform, as the Charles Dickens novel provoked in the 1852-1853 England with reformation of the British

judiciary as its main legacy.

                                                CONCLUSION

        The anti injunction act expressly prohibits maintaining the TRO and the issuance of the permanent

injunction. None of the exceptions is present. None of the requirements for issuance of an injunction is present.

Exequátur and contradictory judgments amply support the August 16, 2021 State Court Resolution and Order.

        WHEREFORE it is respectfully requested from this Honorable Court to:

        a) dissolve the September 15, 2021 TRO at dockets 509 and 510;

        b) Deny the permanent injunction requested by WM Capital;

        c) enter such order, or statement as may be appropriate in law, jurisdiction, constitution and equity.

        RESPECTFULLY SUBMITTED.

        The undersigned hereby certifies that on this same date has electronically filed the foregoing with the

Clerk of the Court using the CM/ECF System, which will send notification of such filing to all interested parties

of record.

        In San Juan, Puerto Rico, this 22d day of September of 2021.

                                                      -25-
Case 3:16-cv-01394-JAW Document 511 Filed 09/22/21 Page 29 of 29



                                      REC LAW SERVICES, PSC
                                      Capital Center Building, South Tower
                                      239 Arterial Hostos Ave., Suite 900    .
                                      San Juan, Puerto Rico 00918-1400
                                      Tel. (787) 753-0884
                                      Fax (787) 753-4821

                                      s/ Edilberto Berríos Pérez
                                      Edilberto Berríos Pérez, Esq
                                      USDC 123605
                                      eberriosperez@reclawservices.com

                                      BERRÍOS FALCÓN, LLC
                                      Capital Center Bldg., Suite 901
                                      Arterial Hostos Ave #239
                                      San Juan, Puerto Rico 00918
                                      Tel. (787) 274-8600


                                      s/ Roberto E. Berríos Falcón
                                      Roberto E. Berríos Falcón
                                      USDC 228714
                                      rblawpr@yahoo.com




                               -26-
